Exhibit 10.1
 
 
THE REGISTERED HOLDER OF THIS PURCHASE OPTION BY ITS ACCEPTANCE HEREOF AGREES
THAT IT WILL NOT SELL, TRANSFER OR ASSIGN THIS PURCHASE OPTION EXCEPT AS HEREIN
PROVIDED AND THE REGISTERED HOLDER OF THIS PURCHASE OPTION AGREES THAT IT WILL
NOT SELL, TRANSFER, ASSIGN, PLEDGE OR HYPOTHECATE THIS PURCHASE OPTION FOR A
PERIOD OF ONE YEAR FOLLOWING THE EFFECTIVE DATE (DEFINED BELOW) TO ANYONE OTHER
THAN (I) MORGAN JOSEPH & CO. INC. (“MORGAN JOSEPH”) OR AN UNDERWRITER OR A
SELECTED DEALER IN CONNECTION WITH THE OFFERING, OR (II) A BONA FIDE OFFICER OR
PARTNER OF MORGAN JOSEPH OR OF ANY SUCH UNDERWRITER OR SELECTED DEALER.
 
THIS PURCHASE OPTION IS NOT EXERCISABLE PRIOR TO THE LATER OF THE CONSUMMATION
BY GENERAL FINANCE CORPORATION OF A MERGER, CAPITAL STOCK EXCHANGE, ASSET
ACQUISITION OR OTHER SIMILAR BUSINESS COMBINATION (“BUSINESS COMBINATION”) (AS
DESCRIBED MORE FULLY IN THE COMPANY’S REGISTRATION STATEMENT (DEFINED HEREIN))
OR April 5, 2007. VOID AFTER 5:00 P.M. LOS ANGELES LOCAL TIME, April 5, 2011.
 
UNIT PURCHASE OPTION
 
FOR THE PURCHASE OF
 
750,000 UNITS

 
OF
 
GENERAL FINANCE CORPORATION
 
1  Purchase Option
 
THIS CERTIFIES THAT, in consideration of $100.00 duly paid to General Finance
Corporation (the “Company”), Morgan Joseph & Co. Inc. (“Morgan Joseph”) or
registered assigns (“Holder”) is entitled, at any time or from time to time upon
the later of the consummation of a Business Combination or April 5, 2007
(“Commencement Date”), and at or before 5:00 p.m., Los Angeles local time, April
5, 2011 (“Expiration Date”), but not thereafter, to subscribe for, purchase and
receive, in whole or in part, up to Seven Hundred Fifty Thousand (750,000) units
(“Units”) of the Company, each Unit consisting of one share of common stock of
the Company, par value $0.0001 per share (“Common Stock”), and one warrant
(“Warrant”) expiring four years from the effective date (“Effective Date”) of
the registration statement (“IPO Registration Statement”) pursuant to which
Units are offered for sale to the public (the “IPO”). Each Warrant shall be in
the same form as the warrants included in the Units being registered for sale to
the public by way of the IPO Registration Statement (“Public Warrants”) except
that the exercise price of each Warrant shall be $7.20 per share (subject to
adjustment under the same circumstances that the exercise price of the Public
Warrants is adjusted). If the Expiration Date is a day on which banking
institutions are authorized by law to close, then this Purchase Option may be
exercised on the next succeeding day that is not such a day in accordance with
the terms herein. During the period ending on the Expiration Date, the Company
agrees not to take any action that would terminate the Purchase Option. This
Purchase Option is initially exercisable at $10.00 per Unit so purchased;
provided, however, that upon the occurrence of any of the events specified in
Section 6 hereof, the rights granted by this Purchase Option, including the
exercise price per Unit and the number of Units (and shares of Common Stock and
Warrants) to be received upon such exercise, shall be adjusted as therein
specified. The term “Exercise Price” shall mean the initial exercise price or
the adjusted exercise price, depending on the context.
 

--------------------------------------------------------------------------------


 
2  Exercise
 
2.1  Exercise Form. In order to exercise this Purchase Option, the exercise form
attached hereto must be duly executed and completed and delivered to the
Company, together with this Purchase Option and payment of the Exercise Price
for the Units being purchased, payable in cash or by certified check or official
bank check. If the subscription rights represented hereby shall not be exercised
at or before 5:00 p.m., Los Angeles local time, on the Expiration Date, this
Purchase Option shall become and be void without further force or effect, and
all rights represented hereby shall cease and expire.
 
2.2  Legend. Each certificate for the securities purchased under this Purchase
Option shall bear a legend as follows unless such securities have been
registered under the Securities Act of 1933, as amended (the “Securities Act”):
 
“THE SECURITIES REPRESENTED BY THIS CERTIFICATE HAVE NOT BEEN REGISTERED UNDER
THE SECURITIES ACT OF 1933, AS AMENDED (“ACT”), OR APPLICABLE STATE LAW. THE
SECURITIES MAY NOT BE OFFERED FOR SALE, SOLD OR OTHERWISE TRANSFERRED EXCEPT
PURSUANT TO AN EFFECTIVE REGISTRATION STATEMENT UNDER THE ACT, OR PURSUANT TO AN
EXEMPTION FROM REGISTRATION UNDER THE ACT AND APPLICABLE STATE LAW.”
 
2.3  Cashless Exercise
 
2.3.1  Determination of Amount. In lieu of the payment of the Exercise Price
multiplied by the number of Units for which this Purchase Option is exercisable
and in lieu of being entitled to receive Common Stock and Warrants in the manner
required by Section 2.1, the Holder shall have the right (but not the
obligation) to convert any exercisable but unexercised portion of this Purchase
Option into Units (“Conversion Right”) as follows: upon exercise of the
Conversion Right, the Company shall deliver to the Holder (without payment by
the Holder of any of the Exercise Price in cash) that number of Units equal to
the quotient obtained by dividing (x) the “Value” (as defined below) of the
portion of the Purchase Option being converted by (y) the Current Market Value
(as defined below). The “Value” of the portion of the Purchase Option being
converted shall equal the remainder derived from subtracting (a) (i) the
Exercise Price multiplied by (ii) the number of Units underlying the portion of
this Purchase Option being converted from (b) the Current Market Value of a Unit
multiplied by the number of Units underlying the portion of the Purchase Option
being converted. As used herein, the term “Current Market Value” per Unit at any
date means the remainder derived from subtracting (x) the exercise price of the
Warrant multiplied by the number of shares of Common Stock issuable upon
exercise of the Warrant underlying one Unit from (y) the Current Market Price of
the Common Stock multiplied by the number of shares of Common Stock underlying
the Warrant and the Common Stock issuable upon exercise of one Unit.
 
The “Current Market Price” of a share of Common Stock shall mean (i) if the
Common Stock is listed on a national securities exchange or quoted on the Nasdaq
National Market, Nasdaq SmallCap Market or Over-The-Counter Bulletin Board (or
successor), the last sale price of the Common Stock in the principal trading
market for the Common Stock as reported by the exchange, Nasdaq or the NASD, as
the case may be; (ii) if the Common Stock is not listed on a national securities
exchange or quoted on the Nasdaq National Market, Nasdaq SmallCap Market or the
Over-The-Counter Bulletin Board (or successor), but is traded in the residual
over-the-counter market, the closing bid price for the Common Stock on the last
trading day preceding the date in question for which such quotations are
reported by the Pink Sheets, LLC or similar publisher of such quotations; and
(iii) if the fair market value of the Common Stock cannot be determined pursuant
to clause (i) or (ii) above, such price as the Board of Directors of the Company
shall determine, in good faith.
 
2.3.2  Mechanics of Cashless Exercise. The Cashless Exercise Right may be
exercised by the Holder on any business day on or after the Commencement Date
and not later than the Expiration Date by delivering the Purchase Option with
the duly executed exercise form attached hereto with the cashless exercise
section completed to the Company, exercising the Cashless Exercise Right and
specifying the total number of Units the Holder will purchase pursuant to such
Cashless Exercise Right.
 

--------------------------------------------------------------------------------


 
3  Transfer
 
3.1  General Restrictions. The Holder, by its acceptance hereof, agrees that it
will not sell, transfer, assign, pledge or hypothecate this Purchase Option or
its underlying shares for a period of one year following the Effective Date to
anyone other than (i) Morgan Joseph & Co., Inc. (“Morgan Joseph”), or an
underwriter or a selected dealer in connection with the IPO, or (ii) a bona fide
officer or partner of Morgan Joseph or of any such underwriter or selected
dealer in accordance with the National Association of Securities Dealers, Inc.
(“NASD”) Conduct Rule 2710(g)(1). On and after the first anniversary of the
Effective Date, transfers to others may be made subject to compliance with or
exemptions from applicable securities laws. In order to make any permitted
assignment, the Holder must deliver to the Company the assignment form attached
hereto duly executed and completed, together with the Purchase Option and
payment of all transfer taxes, if any, payable in connection therewith. The
Company shall within five business days transfer this Purchase Option on the
books of the Company and shall execute and deliver a new Purchase Option or
Purchase Options of like tenor to the appropriate assignee(s) expressly
evidencing the right to purchase the aggregate number of Units purchasable
hereunder or such portion of such number as shall be contemplated by any such
assignment.
 
3.2  Restrictions Imposed by the Securities Act. The securities evidenced by
this Purchase Option shall not be transferred unless and until (i) the Company
has received the opinion of counsel for the Holder that the securities may be
transferred pursuant to an exemption from registration under the Securities Act
and applicable state securities laws, the availability of which is established
to the reasonable satisfaction of the Company, or (ii) a registration statement
or a post-effective amendment to the IPO Registration Statement relating to such
securities has been filed by the Company and declared effective by the
Securities and Exchange Commission (the “SEC”) and compliance with applicable
state securities law has been established.
 
4  Partial Exercises or Transfers; Lost Certificates
 
4.1  Partial Exercise or Transfer. Subject to the restrictions in Section 3
hereof, this Purchase Option may be exercised or assigned in whole or in part.
In the event of the exercise or assignment hereof in part only, upon surrender
of this Purchase Option for cancellation, together with the duly executed
exercise or assignment form and funds sufficient to pay any Exercise Price
and/or transfer tax, the Company shall cause to be delivered to the Holder
without charge a new Purchase Option of like tenor to this Purchase Option in
the name of the Holder evidencing the right of the Holder to purchase the number
of Units purchasable hereunder as to which this Purchase Option has not been
exercised or assigned.
 
4.2  Lost Certificate. Upon receipt by the Company of evidence satisfactory to
it of the loss, theft, destruction or mutilation of this Purchase Option and of
reasonably satisfactory indemnification and, if required by the Company, the
posting of a bond, the Company shall execute and deliver a new Purchase Option
of like tenor and date. Any such new Purchase Option executed and delivered as a
result of such loss, theft, mutilation or destruction shall constitute a
substitute contractual obligation on the part of the Company.
 
5  Registration Rights
 
5.1  Definitions. For purposes of this Purchase Option, the following terms
shall have the meanings set forth below
 
5.1.1  “Demand Registration” shall have the meaning set forth in Section 5.2.
 

--------------------------------------------------------------------------------


 
5.1.2  “Demanding Holders” shall mean, in connection with any Demand
Registration or Piggyback Registration, the Eligible Holders whose Registrable
Securities are included in such Registration.
 
5.1.3  “Eligible Holder” shall mean a Holder of one of more of the Purchase
Options, Units, Common Stock or Warrants included in the Units issued upon
exercise of the Purchase Option, or Common Stock issued upon exercise of such
Warrants, and “Eligible Holders” means the Holders of all of the Purchase
Options, Units, Common Stock or Warrants issued upon exercise of the Purchase
Options, or Common Stock issued upon exercise of such Warrants; provided,
however, that “Eligible Holder” shall not include any person or entity that
holds Common Stock acquired upon exercise of the Purchase Option or upon
exercise of Warrants acquired upon exercise of such Warrants that has been
acquired pursuant to a transfer pursuant to Rule 144 or registered under the
Securities Act (other than the registration statement pursuant to which the
Purchase Option was registered).
 
5.1.4  “Exchange Act” shall mean the Securities Exchange Act of 1934, as
amended.
 
5.1.5  “Investor Securities” shall mean the securities eligible for registration
pursuant to the Registration Rights Agreement.
 
5.1.6  “Piggyback Registration” shall have the meaning set forth in Section 5.3.
 
5.1.7  “Purchase Options” shall mean this Purchase Option and any other
identical Purchase Options (other than the number of Units that may be acquired
and the identity of the Holder) derived from this Purchase Option as a result of
transfer of a portion of this Purchase Option.
 
5.1.8  “Registrable Securities” shall mean the Common Stock included in the
Units issuable upon exercise of the Purchase Options and the Common Stock issued
or issuable upon exercise of the Warrants included in the Purchase Options, and
all shares of Common Stock issued with respect to such securities as a result of
any stock split or stock dividend; provided, however, that such shares of Common
Stock shall cease to be Registrable Securities: (a) upon sale or transfer
pursuant to an effective registration statement under the Securities Act; or
(b) when all Registrable Shares held by an Eligible Holder can be sold or by the
Eligible Holder under Rule 144 under the Securities Act within any three-month
period.
 
5.1.9  “Registration” shall mean a Demand Registration or a Piggyback
Registration.
 
5.1.10  “Registration Rights Agreement” shall mean that certain Amended and
Restated Registration Rights Agreement dated as of March 3, 2006 between the
Company and certain shareholders of the Company.
 
5.1.11  “Underwriting Agreement” shall mean that certain Underwriting Agreement
dated April 5, 2006 by and among the Company, on one hand, and Morgan Joseph and
several other underwriters on the other hand.
 
5.2  Demand Registration
 
5.2.1  Grant of Right. The Company, upon written demand (“Initial Demand
Notice”) of the Eligible Holder(s) of at least 51% of the Registrable Securities
(“Initiating Holders”) at any time within the four-year period commencing one
year after the Effective Date, agrees to register (the “Demand Registration”)
under the Securities Act on one occasion all or any portion of the Registrable
Securities requested by the Initiating Holders in the Initial Demand Notice and
the Registrable Securities requested to be included by each other Eligible
Holder within 15 days of receipt of notice of the Demand Registration from the
Company. The Initial Demand Notice shall specify the number of shares of
Registrable Securities proposed to be sold and the intended method(s) of
distribution thereof. As a condition to including Registrable Securities in the
Demand Registration, each Demanding Holder must furnish to the Company such
information regarding itself, the Registrable Securities held by it, and the
intended method of disposition of such securities as shall be reasonably
required to effect the registration of the Registrable Securities.
 

--------------------------------------------------------------------------------


 
5.2.2  Effective Registration. A Registration will not count as a Demand
Registration until the Registration Statement filed with the SEC with respect to
such Demand Registration has been declared effective; provided, however, that
(a) if such a majority in interest of the Demanding Holders request withdrawal
of the Registration Statement prior to its effectiveness, such Registration will
count as a Demand Registration unless the Demanding Holders reimburse the
Company for its out-of-pocket costs and expenses incurred prior to such
withdrawal within 30 days after receipt of invoice therefor from the Company;
and (b) once the Registration Statement has been declared effective, the
offering of Registrable Securities pursuant to a Demand Registration is
interfered with by any stop order or injunction of the SEC or any other
governmental agency or court, the Registration Statement with respect to such
Demand Registration will be deemed not to have been declared effective, unless
and until (i) such stop order or injunction is removed, rescinded or otherwise
terminated, and (ii) Demanding Holders holding a majority of the Registrable
Securities that have not be sold pursuant to the Registration Statement
thereafter elect to continue the offering.
 
5.2.3  Filing Registration Statement. The Company shall, as expeditiously as
possible and in any event within 60 days after receipt of the Initial Demand
Notice, prepare and file with the SEC a Registration Statement on any form for
which the Company then qualifies or which counsel for the Company shall deem
appropriate and which form shall be available for the sale of all Registrable
Securities to be registered thereunder in accordance with the intended method(s)
of distribution thereof, and shall use its best efforts to cause such
Registration Statement to become and remain effective for the period required by
Section 5.2.5; provided, however, that the Company shall have the right to defer
any Demand Registration for up to 60 days if the Company shall furnish to the
Demanding Holders a certificate signed by the Chief Executive Officer or
Chairman of the Company stating that, in the good faith judgment of the Board of
Directors of the Company, it would be materially detrimental to the Company and
its stockholders for such Registration Statement to be effected at such time;
provided further, however, that the Company shall not have the right to exercise
the right set forth in the immediately preceding proviso more than twice in any
365-day period in respect of a Demand Registration hereunder.
 
5.2.4  Underwritten Offering
 
(a)  Election for Underwritten Offering. If the Initiating Holders so elect and
advise the Company as part of the Initial Demand Notice, the offering of such
Registrable Securities pursuant to such Demand Registration shall be in the form
of a firm commitment underwritten offering with such managing underwriter or
underwriters selected by the Initiating Holders, subject to reasonable approval
of the Company. In such event, the right of any Eligible Holder to include its
Registrable Securities in such registration shall be conditioned upon such
Holder’s participation in such firm commitment underwritten offering and the
inclusion of such Holder’s Registrable Securities in the underwriting to the
extent provided herein.
 
(b)  Reduction of Offering. If the managing underwriter or underwriters for a
Demand Registration that is to be a firm commitment underwritten offering
advises the Company and the Demanding Holders in writing that the dollar amount
or number of shares of Registrable Securities which the Demanding Holders desire
to sell, taken together with all other shares of Common Stock or other
securities which the Company desires to sell and the shares of Common Stock, if
any, as to which registration has been requested pursuant to written contractual
piggy-back registration rights held by other stockholders of the Company who
desire to sell, exceeds the maximum dollar amount or maximum number of shares
that can be sold in such offering without adversely affecting the proposed
offering price, the timing, the distribution method, or the probability of
success of such offering (such maximum dollar amount or maximum number of
shares, as applicable, the “Maximum Number of Shares”), then the Company shall
include in such registration: (i) first, the Registrable Securities as to which
Demand Registration has been requested by the Demanding Holders (pro rata in
accordance with the number of shares that each such Holder has requested be
included in such registration, regardless of the number of shares held by each
such Holder (such proportion is referred to herein as “Pro Rata”)) that can be
sold without exceeding the Maximum Number of Shares; (ii) second, to the extent
that the Maximum Number of Shares has not been reached under the foregoing
clause (i), the shares of Common Stock or other securities that the Company
desires to sell that can be sold without exceeding the Maximum Number of Shares;
(iii) third, to the extent that the Maximum Number of Shares has not been
reached under the foregoing clauses (i) and (ii), the Investor Securities that
the holders thereof have requested be included in such registration, Pro Rata,
that can be sold without exceeding the Maximum Number of Shares; and
(iv) fourth, to the extent that the Maximum Number of Shares have not been
reached under the foregoing clauses (i), (ii) and (iii), the shares of Common
Stock or other securities for the account of other persons that the Company is
obligated to register pursuant to written contractual arrangements with such
persons and that can be sold without exceeding the Maximum Number of Shares.
 

--------------------------------------------------------------------------------


 
(c)  Underwriting Agreement. If the offering pursuant to the Demand Registration
will be in the form of a firm commitment underwritten offering, the Company
shall enter into an underwriting agreement with the managing underwriter(s) in
form and substance reasonably satisfactory to the Company, which agreement shall
contain such representations, warranties and covenants by the Company and such
other terms as are customarily contained in agreements of that type. In
addition, and as a condition to including their Registrable Securities in the
Demand Registration, each Demanding Holder must: (i) enter into the underwriting
agreement in a form approved by a majority-in-interest of the Initiating
Holders; and (ii) execute appropriate custody agreements and otherwise cooperate
fully in the preparation of the registration statement and other documents
relating to any offering.
 
(d)  Blue Sky Filings. The Company agrees to use its reasonable best efforts to
qualify or register the Registrable Securities in such states as are reasonably
requested by the Initiating Holder(s); provided, however, that in no event shall
the Company be required to register the Registrable Securities in a state in
which such registration would cause (i) would cause the Company to be obligated
to qualify to do business in such state, (ii) would subject the Company to
taxation as a foreign corporation doing business in such jurisdiction or
(iii) would require the principal stockholders of the Company to be obligated to
escrow their shares of capital stock of the Company.
 
5.2.5  Period of Effectiveness. The Company shall cause any registration
statement filed pursuant to the Demand Registration to remain effective until
the first to occur of (i) sale or transfer of all the Registrable Securities
included in such registration statement and (ii) nine months from the effective
date of such registration statement, which period shall be extended by the
number of days in such period that the Company has advised the Demanding Holders
cannot sell their Registrable Securities under the registration statement.
 
5.3  Piggyback Registration
 
5.3.1  Piggyback Rights. If at any time during the seven-year period commencing
on the Effective Date, the Company proposes to file a registration statement
under the Securities Act with respect to an offering of equity securities, or
securities or other obligations exercisable or exchangeable for, or convertible
into, equity securities, by the Company for its own account or for stockholders
of the Company for their account (or by the Company and by stockholders of the
Company including, other than a registration statement (i) filed in connection
with any employee stock option or other benefit plan, (ii) for an exchange offer
or offering of securities solely to the Company’s existing stockholders,
(iii) for an offering of debt that is convertible into equity securities of the
Company, (iv) for a dividend reinvestment plan, or (v) for a reorganization,
including a merger, sale of assets or an acquisition of a business, then the
Company shall (x) give written notice of such proposed filing to the Eligible
Holders as soon as practicable but in no event less than 10 days before the
anticipated filing date, which notice shall describe the amount and type of
securities to be included in such offering, the intended method(s) of
distribution, and the name of the proposed managing underwriter or underwriters,
if any, of the offering, and (y) offer to the holders of Registrable Securities
in such notice the opportunity to register the sale of such number of shares of
Registrable Securities as such holders may request in writing within five days
following receipt of such notice (a “Piggyback Registration”). The Company shall
cause such Registrable Securities to be included in such registration and shall
request the managing underwriter or underwriters of a proposed underwritten
offering to permit the Registrable Securities requested to be included in a
Piggyback Registration on the same terms and conditions as any similar
securities of the Company and to permit the sale or other disposition of such
Registrable Securities in accordance with the intended method(s) of distribution
thereof. All Demanding Holders proposing to distribute Registrable Securities
through a Piggyback Registration that involves an underwriter or underwriters
shall enter into an underwriting agreement in customary form with the
underwriter or underwriters selected for such Piggyback Registration.
 

--------------------------------------------------------------------------------


 
5.3.2  Reduction of Offering. If the managing underwriter or underwriters for a
Piggyback Registration that is to be an underwritten offering advises the
Company and the Demanding Holders in writing that the dollar amount or number of
shares of Common Stock which the Company desires to sell, taken together with
shares of Common Stock, if any, as to which registration has been demanded
pursuant to written contractual arrangements with persons other than the
Demanding Holders, and the shares of Common Stock, if any, as to which
registration has been requested pursuant to the written contractual piggy-back
registration rights of other stockholders of the Company, exceeds the Maximum
Number of Shares, then the Company shall include in any such registration:
 
(a)  If the registration is undertaken for the Company’s account: (i) first, the
shares of Common Stock or other securities that the Company desires to sell that
can be sold without exceeding the Maximum Number of Shares; (iii) second, to the
extent that the Maximum Number of Shares has not been reached under the
foregoing clause (i), the shares of Common Stock or other securities, if any,
comprised of Registrable Securities and Investor Securities, as to which
registration has been requested pursuant to the applicable written contractual
piggy-back registration rights of such security holders, Pro Rata, that can be
sold without exceeding the Maximum Number of Shares; and (iii) third, to the
extent that the Maximum Number of shares has not been reached under the
foregoing clauses (i) and (ii), the shares of Common Stock or other securities
for the account of other persons that the Company is obligated to register
pursuant to written contractual piggy-back registration rights with such persons
and that can be sold without exceeding the Maximum Number of Shares;
 
(b)  If the registration is a “demand” registration undertaken at the demand of
holders of Investor Securities, (i) first, the shares of Common Stock or other
securities for the account of the demanding persons, Pro Rata, that can be sold
without exceeding the Maximum Number of Shares; (ii) second, to the extent that
the Maximum Number of Shares has not been reached under the foregoing
clause (i), the shares of Common Stock or other securities that the Company
desires to sell that can be sold without exceeding the Maximum Number of Shares;
(iii) third, to the extent that the Maximum Number of Shares has not been
reached under the foregoing clauses (i) and (ii), the shares of Registrable
Securities, Pro Rata, as to which registration has been requested pursuant to
the terms hereof, that can be sold without exceeding the Maximum Number of
Shares; and (iv) fourth, to the extent that the Maximum Number of Shares has not
been reached under the foregoing clauses (i), (ii) and (iii), the shares of
Common Stock or other securities for the account of other persons that the
Company is obligated to register pursuant to written contractual arrangements
with such persons, that can be sold without exceeding the Maximum Number of
Shares; and
 
(c)  If the registration is a “demand” registration undertaken at the demand of
persons other than holders of Investor Securities, (i) first, the shares of
Common Stock or other securities for the account of the demanding persons that
can be sold without exceeding the Maximum Number of Shares; (ii) second, to the
extent that the Maximum Number of Shares has not been reached under the
foregoing clause (i), the shares of Common Stock or other securities that the
Company desires to sell that can be sold without exceeding the Maximum Number of
Shares; (iii) third, to the extent that the Maximum Number of Shares has not
been reached under the foregoing clauses (i) and (ii), collectively the shares
of Common Stock or other securities comprised of Registrable Securities and
Investor Securities, Pro Rata, as to which registration has been requested
pursuant to the terms hereof and of the Registration Rights Agreement, as
applicable, that can be sold without exceeding the Maximum Number of Shares; and
(iv) fourth, to the extent that the Maximum Number of Shares has not been
reached under the foregoing clauses (i), (ii) and (iii), the shares of Common
Stock or other securities for the account of other persons that the Company is
obligated to register pursuant to written contractual arrangements with such
persons, that can be sold without exceeding the Maximum Number of Shares.
 

--------------------------------------------------------------------------------


 
5.3.3  Withdrawal. Any Demanding Holder may elect to withdraw such Holder’s
request for inclusion of Registrable Securities in any Piggyback Registration by
giving written notice to the Company of such request to withdraw prior to the
effectiveness of the registration statement. The Company (whether on its own
determination or as the result of a withdrawal by persons making a demand
pursuant to written contractual obligations) may withdraw a registration
statement at any time prior to the effectiveness of the registration statement.
Notwithstanding any such withdrawal, the Company shall pay all expenses incurred
by the Demanding Holders in connection with such Piggyback Registration as
provided in Section 5.3.4.
 
5.4  General Terms
 
5.4.1  Indemnification. In connection with each Registration, the Company shall
indemnify the Demanding Holders and each person, if any, who controls such
Holders within the meaning of Section 15 of the Securities Act or Section 20(a)
of the Exchange Act against all loss, claim, damage, expense or liability
(including all reasonable attorneys’ fees and other expenses reasonably incurred
in investigating, preparing or defending against litigation, commenced or
threatened, or any claim whatsoever whether arising out of any action between
the underwriter and the Company or between the underwriter and any third party
or otherwise) to which any of them may become subject under the Securities Act,
the Exchange Act or otherwise, arising from such registration statement but only
to the same extent and with the same effect as the provisions pursuant to which
the Company has agreed to indemnify the underwriters contained in Section 5 of
the Underwriting Agreement. The Demanding Holders, and their successors and
assigns, shall severally, and not jointly, indemnify the Company, its officers
and directors and each person, if any, who controls the Company within the
meaning of Section 15 of the Securities Act or Section 20(a) of the Exchange
Act, against all loss, claim, damage, expense or liability (including all
reasonable attorneys’ fees and other expenses reasonably incurred in
investigating, preparing or defending against any claim whatsoever) to which
they may become subject under the Securities Act, the Exchange Act or otherwise,
arising from information furnished by or on behalf of such Holders, or their
successors or assigns, in writing, for specific inclusion in such registration
statement to the same extent and with the same effect as the provisions
contained in Section 5 of the Underwriting Agreement.
 
5.4.2  Listing. The Company shall use its best efforts to cause all Registrable
Securities included in any registration to be listed on such exchanges or
otherwise designated for trading in the same manner as similar securities issued
by the Company are then listed or designate.
 
5.4.3  Registration Expenses. The Company shall bear all costs and expenses
incurred in connection with each Registration and all expenses incurred in
performing or complying with its other obligations under this Agreement, whether
or not the Registration Statement becomes effective, including, without
limitation: (a) all registration and filing fees; (b) fees and expenses of
compliance with securities or “blue sky” laws (including fees and disbursements
of counsel in connection with blue sky qualifications of the Registrable
Securities); (c) printing expenses; (d) the Company’s internal expenses
(including, without limitation, all salaries and expenses of its officers and
employees); (e) the fees and expenses incurred in connection with the listing of
the Registrable Securities as required by Section 5.4.2; (f) NASD fees; (g) fees
and disbursements of counsel for the Company and fees and expenses for
independent certified public accountants retained by the Company; (h) the fees
and expenses of any special experts retained by the Company in connection with
such registration and (i) the fees and expenses of one legal counsel for all
holders of securities included in such Registration. The Company shall have no
obligation to pay any underwriting discounts or selling commissions attributable
to the Registrable Securities being sold by the Demanding Holders, which
underwriting discounts or selling commissions shall be borne by such Demanding
Holders. Additionally, in an underwritten offering, all selling stockholders and
the Company shall bear the expenses of the underwriter pro rata in proportion to
the respective amount of shares each is selling in such offering.
 

--------------------------------------------------------------------------------


 
5.4.4  Exercise of Purchase Options. Nothing contained in this Purchase Option
shall be construed as requiring the Holder to exercise this Purchase Option or
Warrants underlying this Purchase Option prior to or after the initial filing of
any registration statement or the effectiveness thereof.
 
5.4.5  Documents Delivered to Holders. If requested by Morgan Joseph in
connection with any Demand Registration, the Company shall furnish to them, as
representatives of the Demanding Holders, a signed counterpart, addressed to the
Demanding Holders, of (i) an opinion of counsel to the Company, dated the
effective date of such registration statement (and, if such registration
includes an underwritten public offering, an opinion dated the date of the
closing under any underwriting agreement related thereto), and (ii) a “cold
comfort” letter dated the effective date of such registration statement (and, if
such registration includes an underwritten public offering, a letter dated the
date of the closing under the underwriting agreement) signed by the independent
public accountants who have issued a report on the Company’s financial
statements included in such registration statement, in each case covering
substantially the same matters with respect to such registration statement (and
the prospectus included therein) and, in the case of such accountants’ letter,
with respect to events subsequent to the date of such financial statements, as
are customarily covered in opinions of issuer’s counsel and in accountants’
letters delivered to underwriters in underwritten public offerings of
securities. The Company shall also deliver promptly to Morgan Joseph, as
representative of the Demanding Holders, the correspondence and memoranda
described below and copies of all correspondence between the SEC and the
Company, its counsel or auditors and all memoranda relating to discussions with
the SEC or its staff with respect to the registration statement and permit
Morgan Joseph, as representative of the Demanding Holders, to do such
investigation, upon reasonable advance notice, with respect to information
contained in or omitted from the registration statement as it deems reasonably
necessary to comply with applicable securities laws or rules of the NASD. Such
investigation shall include access to books, records and properties and
opportunities to discuss the business of the Company with its officers and
independent auditors, all to such reasonable extent and at such reasonable times
and as often as Morgan Joseph, as representative of the Demanding Holders, shall
reasonably request. The Company shall not be required to disclose any
confidential information or other records to Morgan Joseph, as representative of
the Demanding Holders, or to any other person, until and unless such persons
shall have entered into reasonable confidentiality agreements (in form and
substance reasonably satisfactory to the Company), with the Company with respect
thereto.
 
5.4.6  Supplemental Prospectus. Each Holder agrees, that upon receipt of any
notice from the Company of the happening of any event as a result of which the
prospectus included in the registration statement, as then in effect, includes
an untrue statement of a material fact or omits to state a material fact
required to be stated therein or necessary to make the statements therein not
misleading in light of the circumstances then existing, such Holder will
immediately discontinue disposition of Registrable Securities pursuant to the
registration statement covering such Registrable Securities until such Holder’s
receipt of the copies of a supplemental or amended prospectus, and, if so
desired by the Company, such Holder shall deliver to the Company (at the expense
of the Company) or destroy (and deliver to the Company a certificate of such
destruction) all copies, other than permanent file copies then in such Holder’s
possession, of the prospectus covering such Registrable Securities current at
the time of receipt of such notice.
 
6  Adjustments
 
6.1  Adjustments to Exercise Price and Number of Securities. The Exercise Price
and the number of Units underlying the Purchase Option shall be subject to
adjustment from time to time as hereinafter set forth:
 
6.1.1  Stock Dividends and Splits. If after the date hereof, and subject to the
provisions of Section 6.4 below, the number of outstanding shares of Common
Stock is increased by a stock dividend payable in shares of Common Stock or by a
split-up of shares of Common Stock or other similar event, then, on the
effective date thereof, the number of shares of Common Stock underlying each of
the Units purchasable hereunder shall be increased in proportion to such
increase in outstanding shares. In such case, the number of shares of Common
Stock, and the exercise price applicable thereto, underlying the Warrants
underlying each of the Units purchasable hereunder shall be adjusted in
accordance with the terms of the Warrants. For example, if the Company declares
a two-for-one stock dividend and at the time of such dividend this Purchase
Option is for the purchase of one Unit at $10.00 per whole Unit (each Warrant
underlying the Units is exercisable for $7.20 per share), upon effectiveness of
the dividend, this Purchase Option will be adjusted to allow for the purchase of
one Unit at $10.00 per Unit, each Unit entitling the holder to receive two
shares of Common Stock and two Warrants (each Warrant exercisable for $3.60 per
share).
 

--------------------------------------------------------------------------------


 
6.1.2  Aggregation of Shares. If after the date hereof, and subject to the
provisions of Section 6.4, the number of outstanding shares of Common Stock is
decreased by a consolidation, combination or reclassification of shares of
Common Stock or other similar event, then, on the effective date thereof, the
number of shares of Common Stock underlying each of the Units purchasable
hereunder shall be decreased in proportion to such decrease in outstanding
shares. In such case, the number of shares of Common Stock, and the exercise
price applicable thereto, underlying the Warrants underlying each of the Units
purchasable hereunder shall be adjusted in accordance with the terms of the
Warrants.
 
6.1.3  Replacement of Securities upon Reorganization, etc. In case of any
reclassification or reorganization of the outstanding shares of Common Stock
other than a change covered by Section 6.1.1 or 6.1.2 hereof or that solely
affects the par value of such shares of Common Stock, or in the case of any
merger or consolidation of the Company with or into another corporation (other
than a consolidation or merger in which the Company is the continuing
corporation and that does not result in any reclassification or reorganization
of the outstanding shares of Common Stock), or in the case of any sale or
conveyance to another corporation or entity of the property of the Company as an
entirety or substantially as an entirety in connection with which the Company is
dissolved, the Holder of this Purchase Option shall have the right thereafter
(until the expiration of the right of exercise of this Purchase Option) to
receive upon the exercise hereof, for the same aggregate Exercise Price payable
hereunder immediately prior to such event, the kind and amount of shares of
stock or other securities or property (including cash) receivable upon such
reclassification, reorganization, merger or consolidation, or upon a dissolution
following any such sale or transfer, by a Holder of the number of shares of
Common Stock of the Company obtainable upon exercise of this Purchase Option and
the underlying Warrants immediately prior to such event; and if any
reclassification also results in a change in shares of Common Stock covered by
Section 6.1.1 or 6.1.2, then such adjustment shall be made pursuant to
Sections 6.1.1, 6.1.2 and this Section 6.1.3. The provisions of this
Section 6.1.3 shall similarly apply to successive reclassifications,
reorganizations, mergers or consolidations, sales or other transfers.
 
6.1.4  Changes in Form of Purchase Option. This form of Purchase Option need not
be changed because of any change pursuant to this Section, and Purchase Options
issued after such change may state the same Exercise Price and the same number
of Units as are stated in the Purchase Options initially issued pursuant to this
Agreement. The acceptance by any Holder of the issuance of new Purchase Options
reflecting a required or permissive change shall not be deemed to waive any
rights to an adjustment occurring after the Commencement Date or the computation
thereof.
 

--------------------------------------------------------------------------------


 
6.2  Substitute Purchase Option. In case of any consolidation of the Company
with, or merger of the Company with, or merger of the Company into, another
corporation (other than a consolidation or merger which does not result in any
reclassification or change of the outstanding Common Stock), the corporation
formed by such consolidation or merger shall execute and deliver to the Holder a
supplemental Purchase Option providing that the holder of each Purchase Option
then outstanding or to be outstanding shall have the right thereafter (until the
stated expiration of such Purchase Option) to receive, upon exercise of such
Purchase Option, the kind and amount of shares of stock and other securities and
property receivable upon such consolidation or merger, by a holder of the number
of shares of Common Stock of the Company for which such Purchase Option might
have been exercised immediately prior to such consolidation, merger, sale or
transfer. Such supplemental Purchase Option shall provide for adjustments that
shall be identical to the adjustments provided in Section 6. The above provision
of this Section shall similarly apply to successive consolidations or mergers.
 
6.3  Elimination of Fractional Interests. The Company shall not be required to
issue certificates representing fractions of shares of Common Stock or Warrants
upon the exercise of the Purchase Option, nor shall it be required to issue
scrip or pay cash in lieu of any fractional interests, it being the intent of
the parties that all fractional interests shall be eliminated by rounding any
fraction up to the nearest whole number of Warrants, shares of Common Stock or
other securities, properties or rights.
 
7  Reservation and Listing
 
The Company shall at all times reserve and keep available out of its authorized
shares of Common Stock, solely for the purpose of issuance upon exercise of the
Purchase Options or the Warrants underlying the Purchase Options, such number of
shares of Common Stock or other securities, properties or rights as shall be
issuable upon the exercise thereof. The Company covenants and agrees that, upon
exercise of the Purchase Options and payment of the Exercise Price therefor, all
shares of Common Stock and other securities issuable upon such exercise shall be
duly and validly issued, fully paid and non-assessable and not subject to
preemptive rights of any stockholder. The Company further covenants and agrees
that upon exercise of the Warrants underlying the Purchase Options and payment
of the respective Warrant exercise price therefor, all shares of Common Stock
and other securities issuable upon such exercise shall be duly and validly
issued, fully paid and non-assessable and not subject to preemptive rights of
any stockholder. As long as the Purchase Options shall be outstanding, the
Company shall use its best efforts to cause all Registrable Securities to be
listed (subject to official notice of issuance) on all securities exchanges (or,
if applicable on the Nasdaq National Market, SmallCap Market, OTC Bulletin Board
or any successor trading market) on which the Common Stock of the Company may
then be listed and/or quoted.
 
8  Certain Notice Requirements
 
8.1  Holder’s Right to Receive Notice. Nothing herein shall be construed as
conferring upon the Holder the right to vote or consent as a stockholder for the
election of directors or any other matter, or as having any rights whatsoever as
a stockholder of the Company. If, however, at any time prior to the expiration
of the Purchase Option and its exercise, any of the events described in
Section 8.2 shall occur, then, in one or more of said events, the Company shall
give written notice of such event at least 10 days prior to the date fixed as a
record date or the date of closing the transfer books for the determination of
the stockholders entitled to such dividend, distribution, conversion or exchange
of securities or subscription rights, or entitled to vote on such proposed
dissolution, liquidation, winding up or sale. Such notice shall specify such
record date or the date of the closing of the transfer books, as the case may
be. Notwithstanding the foregoing, the Company shall deliver to each Holder a
copy of each notice given to the other stockholders of the Company at the same
time and in the same manner that such notice is given to the stockholders.
 
8.2  Events Requiring Notice. The Company shall be required to give the notice
described in this Section 8.2 upon one or more of the following events: (i) if
the Company shall take a record of the holders of its shares of Common Stock for
the purpose of entitling them to receive a cash dividend or distribution payable
otherwise than out of retained earnings, as indicated by the accounting
treatment of such dividend or distribution on the books of the Company, or
(ii) the Company shall offer to all the holders of its Common Stock any
additional shares of capital stock of the Company or securities convertible into
or exchangeable for shares of capital stock of the Company, or any option, right
or warrant to subscribe therefor, or (iii) a dissolution, liquidation or winding
up of the Company.
 
8.3  Notice of Change in Exercise Price. The Company shall, promptly after an
event requiring a change in the Exercise Price pursuant to Section 6 hereof,
send notice to the Holders of such event and change (“Price Notice”). The Price
Notice shall describe the event causing the change and the method of calculating
same and shall be certified as being true and accurate by the Company’s Chief
Financial Officer.
 

--------------------------------------------------------------------------------


 
8.4  Transmittal of Notices. All notices, requests, consents and other
communications under this Purchase Option shall be in writing and shall be
deemed to have been duly made when hand delivered, or mailed by express mail or
private courier service: (i) if to the registered Holder of this Purchase
Option, to the address of such Holder as shown on the books of the Company, or
(ii) if to the Company, to the executive offices of the Company, Attn; Chief
Executive Officer.
 
9  Miscellaneous
 
9.1  Amendments. The Company and Morgan Joseph may from time to time supplement
or amend this Purchase Option without the approval of any of the Holders in
order to cure any ambiguity, to correct or supplement any provision contained
herein that may be defective or inconsistent with any other provisions herein,
or to make any other provisions in regard to matters or questions arising
hereunder that the Company and Morgan Joseph may deem necessary or desirable and
that the Company and Morgan Joseph deem shall not adversely affect the interest
of the Holders. All other modifications or amendments shall require the written
consent of and be signed by the party against whom enforcement of the
modification or amendment is sought.
 
9.2  Headings. The headings contained herein are for the sole purpose of
convenience of reference, and shall not in any way limit or affect the meaning
or interpretation of any of the terms or provisions of this Purchase Option.
 
9.3  Entire Agreement. This Purchase Option (together with the other agreements
and documents being delivered pursuant to or in connection with this Purchase
Option) constitutes the entire agreement of the parties hereto with respect to
the subject matter hereof, and supersedes all prior agreements and
understandings of the parties, oral and written, with respect to the subject
matter hereof.
 
9.4  Binding Effect. This Purchase Option shall inure solely to the benefit of
and shall be binding upon, the Holder and the Company and their permitted
assignees, respective successors, legal representative and assigns, and no other
person shall have or be construed to have any legal or equitable right, remedy
or claim under or in respect of or by virtue of this Purchase Option or any
provisions herein contained.
 
9.5  Governing Law; Submission to Jurisdiction. This Purchase Option shall be
governed by and construed and enforced in accordance with the laws of the State
of New York, without giving effect to conflict of laws. The Company hereby
agrees that any action, proceeding or claim against it arising out of, or
relating in any way to this Purchase Option shall be brought and enforced in the
courts of the State of New York or of the United States of America for the
Southern District of New York, and irrevocably submits to such jurisdiction,
which jurisdiction shall be exclusive. The Company hereby waives any objection
to such exclusive jurisdiction and that such courts represent an inconvenient
forum. Any process or summons to be served upon the Company may be served by
transmitting a copy thereof by registered or certified mail, return receipt
requested, postage prepaid, addressed to it at the address set forth in
Section 8.4 of this Agreement. Such mailing shall be deemed personal service and
shall be legal and binding upon the Company in any action, proceeding or claim.
The Company and the Holder agree that the prevailing party(ies) in any such
action shall be entitled to recover from the other party(ies) all of its
reasonable attorneys’ fees and expenses relating to such action or proceeding
and/or incurred in connection with the preparation therefor.
 
9.6  Waiver, Etc. The failure of the Company or the Holder to at any time
enforce any of the provisions of this Purchase Option shall not be deemed or
construed to be a waiver of any such provision, nor to in any way affect the
validity of this Purchase Option or any provision hereof or the right of the
Company or the Holder to thereafter enforce each and every provision of this
Purchase Option. No waiver of any breach, non-compliance or non-fulfillment of
any of the provisions of this Purchase Option shall be effective unless set
forth in a written instrument executed by the party or parties against whom or
which enforcement of such waiver is sought; and no waiver of any such breach,
non-compliance or non- fulfillment shall be construed or deemed to be a waiver
of any other or subsequent breach or non-compliance.
 

--------------------------------------------------------------------------------


 
9.7  Execution in Counterparts. This Purchase Option may be executed in one or
more counterparts, and by the different parties hereto in separate counterparts,
each of which shall be deemed to be an original, but all of which taken together
shall constitute one and the same agreement, and shall become effective when one
or more counterparts has been signed by each of the parties hereto and delivered
to each of the other parties hereto.
 
9.8  Exchange Agreement. As a condition of the Holder’s receipt and acceptance
of this Purchase Option, Holder agrees that, at any time prior to the complete
exercise of this Purchase Option by Holder, if the Company and Morgan Joseph
enter into an agreement (“Exchange Agreement”) pursuant to which they agree that
all outstanding Purchase Options will be exchanged for securities or cash or a
combination of both, then Holder shall agree to such exchange and become a party
to the Exchange Agreement.
 
IN WITNESS WHEREOF, the Company has caused this Purchase Option to be signed by
its duly authorized officer as of the April 10, 2005.
 

     
Dated: April 10, 2005
GENERAL FINANCE CORPORATION  
   
   
    By:   /s/ Ronald F. Valenta  

--------------------------------------------------------------------------------

Name:   
Title: 

 

--------------------------------------------------------------------------------


 
Form to be used to exercise Purchase Option:
 
General Finance Corporation
 
[Address]
 
Date:_____________________, 200___
 
The undersigned hereby elects irrevocably to exercise all or a portion of the
within Purchase Option and to purchase ___________ Units of General Finance
Corporation and hereby makes payment of $________ (at the rate of $_______ per
Unit) in payment of the Exercise Price pursuant thereto. Please issue the Common
Stock and Warrants as to which this Purchase Option is exercised in accordance
with the instructions given below.
 
or


The undersigned hereby elects irrevocably to convert its right to purchase
___________ Units purchasable under the within Purchase Option by surrender of
the unexercised portion of the attached Purchase Option (with a “Value” of
$________ based on a “Market Price” of $________). Please issue the securities
comprising the Units as to which this Purchase Option is exercised in accordance
with the instructions given below.
 

     
NOTICE: The signature to this assignment must correspond with the name as
written upon the face of the Purchase Option in every particular, without
alteration or enlargement or any change whatever.



Signature(s) Guaranteed:
 
 

--------------------------------------------------------------------------------

THE SIGNATURE(S) MUST BE GUARANTEED BY AN ELIGIBLE GUARANTOR INSTITUTION (BANKS,
STOCKBROKERS, SAVINGS AND LOAN ASSOCIATIONS AND CREDIT UNIONS WITH MEMBERSHIP IN
AN APPROVED SIGNATURE GUARANTEE MEDALLION PROGRAM, PURSUANT TO S.E.C.
RULE 17Ad-15).
 
INSTRUCTIONS FOR REGISTRATION OF SECURITIES



Name  

 
(Print in Block Letters)
 

Address  




--------------------------------------------------------------------------------



Form to be used to assign Purchase Option:
 
ASSIGNMENT
 
(To be executed by the registered Holder to effect a transfer of the within
Purchase Option):
 
FOR VALUE RECEIVED, __________________________ does hereby sell, assign and
transfer unto __________ the right to purchase _______________ Units of General
Finance Corporation (“Company”) evidenced by the within Purchase Option and does
hereby authorize the Company to transfer such right on the books of the Company.
 
Dated: __________________, 20__
 

 

     
Signature
             
NOTICE: The signature to this assignment must correspond with the name as
written upon the face of the Purchase Option in every particular, without
alteration or enlargement or any change whatever.



Signature(s) Guaranteed:
 



--------------------------------------------------------------------------------

THE SIGNATURE(S) MUST BE GUARANTEED BY AN ELIGIBLE GUARANTOR INSTITUTION (BANKS,
STOCKBROKERS, SAVINGS AND LOAN ASSOCIATIONS AND CREDIT UNIONS WITH MEMBERSHIP IN
AN APPROVED SIGNATURE GUARANTEE MEDALLION PROGRAM, PURSUANT TO S.E.C.
RULE 17Ad-15).



--------------------------------------------------------------------------------

